290 F.2d 821
Gustave B. GARFIELD, Plaintiff-Appellant,v.Edmund PALMIERI, Defendant-Appellee.
No. 344.
Docket 26797.
United States Court of Appeals Second Circuit.
Argued April 12, 1961.
Decided May 1, 1961.

Appeal from the United States District Court for the Eastern District of New York; John R. Bartels, Judge.
Plaintiff appeals from an order dismissing his complaint on the merits in an action in which he alleged, inter alia, that defendant deprived him of rights guaranteed to him by the Fifth Amendment to the United States Constitution.
Gustave B. Garfield, New York City, pro se.
Ned D. Frank, Asst. U. S. Atty., Brooklyn, N. Y. (Elliott Kahaner, U. S. Atty., Eastern District of New York, Brooklyn, N. Y., on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MEDINA and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion below, 193 F.Supp. 582.


2
Affirmed.